Beck, Ch. J.
(dissenting). — In my opinion the evidence, as to the financial ability of defendant, was properly admitted and the instruction upon that subject is correct. That the case is one in which exemplary or punitive damages may be properly allowed is not questioned. The law permits such damages to be recovered for the collection and punishment of the defendant, and as an example to the community. Now it is plain that a verdict of a few dollars, which' would operate as a punishment, if assessed against a poor man, would utterly fail to have that effect upon a man of wealth. Yerdicts for punitive damages ought, therefore, to be graduated according to the ability of the offender to pay. Nothing else would be just or reasonable. It is also clear that a man of high standing and of great intelligence, as well as wealth, ought to be *350punished for the same offense in a degree different from the poor and obscure. This is certainly true in view of the fact that such verdicts for damages are Intended to be held up as examples to restrain the repetition of offenses.
In Hunt v. The C. & N. W. Railway Co., 26 Iowa, 364, doubts are expressed as to the correctness of the rule above stated, and an intimation is found that the weight of the authorities is against it. The point was not in that case, and the remarks of the learned justice delivering the opinion cannot be understood as deciding it. Whatever is said is by way of argument. It is probably true that there is not entire accord in the authorities upon this question. I have not investigated them to an extent enabling me to express an opinion as to the preponderance of the cases. But in my opinion the rule is supported by reason and legal principles, and for that reason ought to be recognized by this court regardless of the decisions against it.